Affirmed by unpublished per curiam opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Jennifer D. and David C. Marshall appeal the district court’s orders dismissing this action for failure to effect timely service of process and denying their motion *776for reconsideration. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Marshall v. Ethicon, Inc., Nos. 2:12-cv-02809, 2:12-md-92327 (S.D.W. Va. Jan. 26 & May 27, 2016). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED